           Case 1:19-cv-01124-WJ-KK Document 31 Filed 05/11/20 Page 1 of 4
                                                                                          FILEI}
    US District Court For New Mexico -Albuquerque                              ALBLitrii fiitfi   lJ   E,   Nl   EW MEXICC
                                                                                                                              !
    Peter V. Domenici U.S. Courthouse
                                                                                ,          MAYI12020 I                       iF
    333 Lomas Blvd NW Albuquerque, NM 87L02
                                                                                    MI'IC!-'IELL R. EWENG
    Plaintiff:                                                                                CLERK /.on
    David Harold Hanson
                                                                           FOR COURT USE ONLY

    Defendant:                                                          Case   Numbe,
                                                                                                       Vrt.
                                                                            19cv-0L124-GFW-KK
    Forrest Fenn                                                           Division                    Courtroom




                                           MOTION TO REOPEN


        Comes now Plaintiff, David H. Hanson, Pro Se, and prays this Honorable Court Reopen this

Case and prays so on the basis of "mistake, inadvertence, surprise, or excusable neglect" (CRCP Rule

60(b)
        In support of this Motion, Plaintiffsays:: to wit
                                                STIPULATIONS
             l.   Plaintiff   signed a "Motion to Dismiss" by email.

             2.   Judgment was issued by this Honorable Court and an Order to Close this Case was
                  issued.

                                           STATEMENT OF FACTS
        Plaintiffis not registered to receive electronic notice of responses, motions, notices. or other
documents.
        All filings by Defendant     are required to be served on   Plaintiff through the US Post Office
        Plaintiffleamed of this Honorable Courts Order to Close this Case on0510412020
        Only during a phone conversation with Counsel for the Defendant on0510412020 did the
Plaintifflearn how to access documents from the Action Notices of the Court.
        Plaintiff, due to not receiving all filed documents by Defendant, did not have all the
available to make an informed decision concerning signing the "Consent to Dismiss".
        As of this date, Plaintiffhas yet to be served by US Mail, Defendant's documents which results
being prejudiced.
               Case 1:19-cv-01124-WJ-KK Document 31 Filed 05/11/20 Page 2 of 4


                                                    ARGUMENT
           FRCP Rule 60(b) lists four items as the basis for relief to set aside   a   judgment . These being

'0.   . . mistake, inadvertence, surprise, or excusable neglect." although only one of the four is necessary
as grounds for this relief, all four are grounds for this relief are cited. They are;
           A. MISTAKE:
                   1. Plaintiffmade         a mistake   in signing the "Motion to Dismiss without having all
                           facts not received by service of all filings. Salazar v Steelman 22 Cal.App.2nd
                           402,71P2d79,82.
           B. INADVERIENCE:
                       1. Plaintiffcould not respond due to Defendant's inadvertent         failure to serve
                           documents
                      2.   Defendant inadvertently lacked care in not serving      all   answers, pleadings,

                           motions or other documents on the Plaintiff.
                      3.   Defendant's inadvertent failure to serve Plaintiffproperly led to the Order
                           granted by this Honorable Court.

           C:. SURPRISE:
                      1.   Plaintiffwas surprised to first learn of the Order to Close this Case on
                           0410512020.

                      2.   .Plaintiffwas surprised to learn he had not been served with all actions by
                           Defendant.
                      3.   Plaintiffwas surprised, confused and perplexed to learn this Honorable Court
                           had already Closed this Case by Order.

                               a.   Plaintiff, to evidences his surprise, filed two motions with this Honorable
                               Court after not having notice of Order to Close this Case by Defendant.
                      4. Plaintiffwas surprised      to learn a very personal and private letter was presented
                           by Defendant without being served on Plaintiff.
                      5. Plaintiffwas surprised,, by leaming all required rulings concerning         the
                           Intervenor,
                      6.   Plaintiffwas surprised to hear on0510412020 the Intervenor was not a
                           Defendant in this cime or associated in any way with the Case although he served
                           a document stating he was.

                      7.   Plaintiffwas surprised no service was made on all actions.
             Case 1:19-cv-01124-WJ-KK Document 31 Filed 05/11/20 Page 3 of 4


             D. EXCUSABLENEGLECT
                  1.   Plaintiffwas negligently prejudiced by Defendant's failure to serye all documents.
                  2. Plaintiffwas not served by Defendant documents related to Intervenor and only
                  information from Intervenor's service calling himself "Defendant".
                                        ADDITIONAL INFORMATION
        WHEREAS, Plaintiff, not having all the facts in this Case, laments the decision to sign the
motion to Dismiss the Case..
        THEREFORE, Plaintiffprays this Honorable Court grant relief to Plaintiff. to wit:
                                                    MOTION
        Plaintiffprays this Honorable Court to Order this Case be Reopened thereby bringing relief to
Plaintiff.. and further;
        Defendant be ordered to properly serve Plaintiffwith all documents filed with or received from
this Honorable Court. and further
        Grant    Plaintiff2l   days to respond to any answers, pleadings, motions or other documents after

receipt of all filed documents




            Hanson, Plaintiff


                                           AFFIDAVIT OF SERVICE
Plaintiffdoes hereby certit/ that     a true and complete   copyof:Plaintiff's "Motion to Reopen Case" was
placed in the US mail with proper postage affixed on        this %      6urof May, 2020 to:
Karl Sommer
125 Lincoln Ave, Suite 221,

Santa Fe,   NM   87501




David H. Hanson, Plaintiff
Case 1:19-cv-01124-WJ-KK Document 31 Filed 05/11/20 Page 4 of 4




                                                 \+
                                                 \


                                                 AS                C\E
                                                                        la
                                                                        H




                                                                   G
                                                                   \
                                                               ^

                                                ,,$$
                                                .'
                                                     }G                 .:
                                                     N.,\ s>:
                                                 p$        N \:.
                                                ,*N
                                                  '.! A
                                                        GS
                                            2
                                                 $-
                                                     sAt YG
                                                         Y J"
                                                     N N'a
                                                          r,



                                                   l d
                                                     )1
                                                A\ \ (N-J
                                                       s,!
                                                 %*
                                                \d ffi$$
                                                                       il
                                 eN0
                                 !   C).,
                                 i\O
                                 $b
                            \
                            q,   \s  c/l\
                                 s$
                            k\ -.{


                        \
                                 N1
                   *q.
                     \

                                 $x
